 
Exhibit 10.2

 
AMENDMENT TO THE
FPIC INSURANCE GROUP, INC.
AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN


This Amendment to the FPIC Insurance Group, Inc. Amended and Restated Omnibus
Incentive Plan (this “Amendment”), dated as of  March 27, 2009, amends the FPIC
Insurance Group, Inc. Amended and Restated Omnibus Incentive Plan, originally
effective January 13, 1996, and amended and restated as of April 22, 2005 (the
“Omnibus Incentive Plan”).


WHEREAS, pursuant to Section 885(f) of the American Jobs Creation Act of 2004,
Public Law 108-357 (the “Act”), the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), will be applicable to certain
nonqualified deferred compensation plans, as defined in such Section 409A, with
respect to amounts deferred after December 31, 2004; and


WHEREAS, the final Section 409A regulations issued by the United States
Department of the Treasury and the Internal Revenue Service were published to
provide guidance under Section 409A (the “409A Regulations”); and


WHEREAS, FPIC Insurance Group, Inc. (the “Company”) wishes to amend the Omnibus
Incentive Plan to clarify certain provisions of the Omnibus Incentive Plan to
demonstrate exemption from and compliance with the provisions of the 409A
Regulations; and


WHEREAS, pursuant to Article 20, the Board may, at any time, amend the Omnibus
Incentive Plan; and


NOW THEREFORE, the Omnibus Incentive Plan is hereby amended as follows:


1.         Section  2.1 (l) of the Omnibus Incentive Plan is hereby deleted and
the following section shall be inserted in lieu thereof:


“(l)           “Fair Market Value” means, on or with respect to, any given date:


 
(i)
If the Shares are at the time listed or admitted to trading on any stock
exchange, then the “Fair Market Value” shall be the closing sale prices of the
Shares on the date in question on the principal exchange on which the Shares are
then listed or admitted to trading.  If no reported sale of the Shares takes
place on the date in question on the principal exchange, then the reported
closing asked price of the Shares on such date on the principal exchange shall
be determinative of “Fair Market Value.”



 
(ii)
If the Shares are not at the time listed or admitted to trading on a stock
exchange, the “Fair Market Value” shall be the mean between the lowest reported
bid price and highest reported asked price of the Shares on the date in question
in the over-the-counter market, as such prices are reported by the National
Association of Securities Dealers through their Automated Quotation System for
such date, or in a publication of general circulation selected by the Committee
and regularly reporting the market price of Shares in such market.


 
 

--------------------------------------------------------------------------------

 



 
(iii)
If the Shares are not listed or admitted to trading on any stock exchange or
traded in the over-the-counter market, the “Fair Market Value” shall be as
determined in good faith by the Committee and in compliance with Code Section
409A.”



2.         Section 2.1(aa) “Subsidiary” is amended by deleting said section in
its entirety and replacing it with the following section in lieu thereof:


“(aa)  “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of the granting of the Award, each of
the corporations (other than the last corporation) in the unbroken chain owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain, within
the meaning of code Section 424(f) and any regulations or rulings promulgated
thereunder; provided, however, for purposes of determining whether any person
may be a participant in the Plan for purposes of any grant of Options or SARs,
“Subsidiary” means any corporation in which the Company owns or controls
directly or indirectly more than 50 percent of the total combined voting power
represented by all classes of stock issued by such corporation at the time of
the grant.”


3.         Section 6.1 is amended by adding the following phrase to the end
thereof:


“provided that the terms and conditions of any such other forms shall be in
compliance with the requirements of Code Section 409A.”


4.         Section 7.1 is amended by deleting said section in its entirety and
replacing it with the following section in lieu thereof:


“7.1      The Committee in its sole discretion may designate whether an Option
is to be considered an Incentive Stock Option or a Nonqualified Stock
Option.  The Committee may grant both an Incentive Stock Option and a
Nonqualified Stock Option to the same individual.  However, where both an
Incentive Stock Option and a Nonqualified Stock Option are awarded at one time,
such Options shall be deemed to have been awarded in separate grants, shall be
clearly identified and in no event will the exercise of one such Option affect
the right to exercise the other such Option.”


5.         Section 7.3 is amended by deleting said section in its entirety and
substituting the following in lieu thereof:


“7.3      Except for Options adjusted or granted pursuant to Section 19.1 herein
and replacement Options granted in connection with a merger, acquisition,
reorganization or similar transaction and in compliance with the requirements of
Code Section 409A, the Option Price of an Option shall not be less than one
hundred percent (100%) of the Fair Market Value of such Share on the date the
Option is granted.”

2 
 

--------------------------------------------------------------------------------

 



6.         Section 7.6 is amended by adding the following phrase to the end
thereof:


“provided that such terms and conditions shall be in compliance with the
requirements of Code Section 409A.”


7.         The first sentence of Section 8.2 is amended by deleting said
sentence in its entirety and substituting the following in lieu thereof:


“8.2      An SAR may be granted in tandem with an Option or on a free standing
basis, provided however that any SAR granted in tandem with an Option shall
comply with the requirements of Code Section 409A at the time of such grant.”


8.         The first sentence of Section 8.3 is amended by deleting said
sentence in its entirety and substituting the following sentence in lieu
thereof:


“8.3      Except for SARs adjusted or granted pursuant to Section 19.1 and
replacement SARs granted in connection with a merger, acquisition,
reorganization or similar transaction and in compliance with the requirements of
Code Section 409A, the grant price of an SAR shall equal the Fair Market Value
of a Share on the date of grant of the SAR.”


9.         Section 8.6 is amended by adding the following phrase to the end
thereof:


“provided that such terms and conditions shall be in compliance with the
requirements of Code Section 409A.”


10.       Section 9.3 of the Plan is amended by deleting said section in its
entirety and substituting the following in lieu thereof:


“9.3      Contingent Stock Awards made pursuant to this Plan shall be subject to
such terms, conditions and restrictions, including without limitation,
substantial risks of forfeitures and/or attainment of Performance Measures and
for such periods as shall be determined by the Committee, provided that such
terms, conditions and restrictions shall be in compliance with the requirements
of Code Section 409A.  The Committee shall have the power to make a Contingent
Stock Award that is not subject to vesting or any other contingencies in
recognition of an Employee’s prior service and financial impact on the Company
provided that such Award shall be in compliance with Code Section 409A.”


11.       Section 9.5 is amended by adding the following sentence to the end
thereto:


“For purposes of this section, “terminates” shall mean a cessation of the
employment relationship between the participant and the Company that constitutes
a “separation from service” within the meaning of Code Section 409A.”


12.       Section 9.6 is amended by adding the following phrase to the end
thereto:


“and provided that such terms and conditions shall be in compliance with the
requirements of Code Section 409A.”

3 
 

--------------------------------------------------------------------------------

 



13.       Section 11.2 is amended by deleting said section in its entirety and
replacing it with the following section in lieu thereof:
 
“11.2    If a recipient of a Restricted Stock Award has his or her employment
terminated and his or her salary continued through an employment agreement,
severance program, or comparable arrangement, then, to the extent, if any,
provided in any such agreement, program or arrangement, any contingencies and
restrictions which are satisfied or that would have been satisfied during the
period for which the recipient’s salary is to be continued, irrespective of
form, will be deemed to be satisfied and such Shares of Restricted Stock shall
be issued and delivered to the recipient or such recipient’s legal
representative no later than the expiration of the salary continuation program,
provided that such delivery is in compliance with the provisions of Code Section
409A.”
 
14.       Section 11.3 is amended by deleting said section in its entirety and
replacing it with the following section in lieu thereof:


“11.3    Simultaneously with a Change in Control, all Awards (except for
Contingent Stock Awards) will automatically vest as of that date and all
restrictions or contingencies will be deemed to have been satisfied. Contingent
Stock Awards will only automatically vest as of the date of a Change of Control
that constitutes a “change of control” under the provisions of Code Section
409A.  Except to the extent otherwise provided in an Award agreement, all Awards
that specify a target level of vesting or achievement shall be deemed to have
been satisfied at the target level.”


15.       Section 19.1 is amended by adding the following phrase to the end
thereof:


“and provided further that any terms and conditions of outstanding Awards
adjusted under this Section 19.1 shall be in compliance with the requirements of
Code Section 409A.”


16.       Section 20.2 is amended by adding the following phrase to the end
thereof:


“and provided that any terms and conditions of Awards adjusted under this
Section 20.2 shall be in compliance with the requirements of Code Section 409A.”


17.       Section 20.4 is amended by adding the following phrase to the end
thereof:


“provided that any adjustments under this Section 20.4 shall be in compliance
with the requirements of Code Section 409A.”


18.       Section 25.6 is amended by adding the following sentence to the end
thereto:


“Any provision in this Plan to the contrary notwithstanding, if an Employee is a
“specified employee” within the meaning of Code Section 409A, any cash or
in-kind payments which constitute “deferred compensation” under Code Section
409A and would otherwise become due under this Plan during the first six (6)
months period after “separation from service” (as such term is defined in Code
409A) for reasons other than death shall be delayed and all such delayed
payments shall be paid in full in the seventh (7Th) month after the date of

  4
 

--------------------------------------------------------------------------------

 

“separation from service” and all subsequent payments shall be paid in
accordance with their original payment schedule.”


19.       Except as stated above, all other provisions of the Plan remain in
full force and effect.




IN WITNESS WHEREOF, the Company has executed this Amendment on the day and year
first above written.
 

  FPIC INSURANCE GROUP, INC.          
 
By: 
 /s/ T. Malcolm Graham     Title:    General Counsel and Secretary              
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5